Name: Commission Regulation (EC) No 2215/96 of 20 November 1996 providing for derogating measures in respect of 'GlÃ ¼hwein'
 Type: Regulation
 Subject Matter: marketing;  foodstuff;  beverages and sugar;  European Union law;  food technology
 Date Published: nan

 Avis juridique important|31996R2215Commission Regulation (EC) No 2215/96 of 20 November 1996 providing for derogating measures in respect of 'GlÃ ¼hwein' Official Journal L 296 , 21/11/1996 P. 0030 - 0030COMMISSION REGULATION (EC) No 2215/96 of 20 November 1996 providing for derogating measures in respect of 'GlÃ ¼hwein` THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1601/91 of 10 June 1991 laying down general rules on the definition, description and presentation of aromatized wines, aromatized wine-based drinks and aromatized wine-product cocktails (1), as last amended by Regulation (EC) No 2061/96 (2), and in particular Article 4 (4) thereof,Having regard to Regulation (EC) No 2061/96 of the European Parliament and of the Council of 8 October 1996 amending Regulation (EEC) No 1601/91 laying down general rules on the definition, description and presentation of aromatized wines, aromatized wine-based drinks and aromatized wine-product cocktails, and in particular Article 2 thereof,Whereas Article 2 (3) (f) of Regulation (EEC) No 1601/91 prohibits the addition of water to 'GlÃ ¼hwein`, except through sweetening; whereas Article 2 of Regulation (EC) No 2061/96 provides for the introduction of measures derogating therefrom in respect of that product for a transitional period extending to 31 January 1998; whereas, those derogating measures should be adopted;Whereas the measures provided for in this Regulation are accordance with the opinion of the Implementation Committee for aromatized wines, aromatized wine-based drinks and aromatized wine-product cocktails,HAS ADOPTED THIS REGULATION:Article 1 1. Without prejudice to operations involving sweetening, 'GlÃ ¼hwein` may be prepared with added water until 31 January 1998, provided that the minimum proportions of wine laid down for the preparation of aromatized wine-based drinks in accordance with Article 2 (1) (b) of Regulation (EEC) No 1601/91 are complied with.2. For the purposes of this Regulation, 'prepared` refers to a finished product which has been bottled and labelled and is intended for the final consumer.3. Products prepared in accordance with paragraph 1 which have actually left manufacturers' plants and places of storage at 31 January 1998 may be held with a view to sale, placed on the market and exported until stocks are used up.Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 20 November 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 149, 14. 6. 1991, p. 1.(2) OJ No L 277, 30. 10. 1996, p. 1.